
EXHIBIT 10.6



 
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of this 1st day
of March, 2010 by and between Dynex Capital, Inc., a Virginia corporation (the
“Company”), and Thomas B. Akin (“Executive”).
 
 
W1TNESSETH:
 
WHEREAS, Executive commenced employment with the Company on February 4, 2008;
 
WHEREAS, the Company desires to continue to employ and secure the exclusive
services of Executive on the terms and conditions set forth in this Agreement;
and
 
WHEREAS, Executive desires to accept such employment on such terms and
conditions.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:
 
1.           Agreement to Employ.  Upon the terms and subject to the conditions
of this Agreement, the Company hereby agrees to continue to employ Executive,
and Executive hereby accepts such continued employment with the Company.
 
2.           Term; Position and Responsibilities; Location.
 
(a)           Term of Employment.  Unless Executive’s employment shall sooner
terminate pursuant to Section 7, the Company shall continue to employ Executive
on the terms and subject to the conditions of this Agreement from the date first
written above through March 1, 2011 (the “Employment Period”).
 
(b)           Position and Responsibilities.  During the Employment Period,
Executive shall serve as Chief Executive Officer (“CEO”) and shall have such
duties and responsibilities as are customarily assigned to individuals serving
in such position and such other duties consistent with Executive’s title and
position as the Board of Directors (or any committee thereof) of the Company
(the Board or such committee referred to as the “Board”) specifies from time to
time (it being understood by the parties that, notwithstanding the foregoing,
the Company is free, at any time and from time to time, to reorganize its
business operations, and that Executive’s duties and scope of responsibility may
change in connection with such reorganization).  Executive agrees that during
his employment with the Company, Executive shall devote as much of his skill,
knowledge, commercial efforts and business time as the Board shall reasonably
require to the conscientious and good faith performance of his duties and
responsibilities to the Company to the best of his ability.
 

 
 
 

--------------------------------------------------------------------------------

 

(c)           Location.  During the Employment Period, Executive’s services
shall be performed primarily in the San Francisco, California metropolitan
area.  However, Executive may be required to travel in and outside of such area
as the needs of the Company’s business dictate.  Executive will also work from
time-to-time out of the Company’s office in Richmond, Virginia.
 
3.           Base Salary.  During the Employment Period, the Company shall pay
Executive a base salary at an annualized rate of $300,000, payable in
installments on the Company’s regular payroll dates but not less frequently than
monthly.  The Board shall review Executive’s base salary annually during the
Employment Period and may increase (but not decrease) such base salary from time
to time, based on its periodic review of Executive’s performance in accordance
with the Company’s regular policies and procedures.  The annual base salary
payable to Executive from time to time under this Section 4 shall hereinafter be
referred to as the “Base Salary.”  Until the Company and the Executive decide
otherwise, the Base Salary shall be paid in shares of unrestricted common stock
of the Company issued under the Company’s stock incentive plan in effect at the
time of payment, provided that the portion of the Base Salary attributable to
payroll deductions and tax withholdings shall always be paid in cash.  The
number of shares of unrestricted common stock to be paid to the Executive shall
be based on the fair market value of the common stock (as defined in the
applicable stock incentive plan) on the applicable payroll
date.  Notwithstanding the above, all payments of Base Salary shall be paid in
cash on any payroll date on which (i) the Company’s stock incentive plan does
not allow for the issuance of unrestricted common stock, or (ii) the Executive’s
ownership position in the Company exceeds amounts authorized by the Company’s
Articles of Incorporation or its Bylaws, as they both may be amended or restated
from time to time, unless such ownership limits have been waived or revised by
the Board of Directors specifically for the Executive, in which case Executive’s
ownership position cannot exceed the revised limits.  All payments of Base
Salary paid after the Executive’s termination of employment under Section 7
shall be paid in cash.
 
4.           Annual Incentive Compensation.  The Company has established an
annual bonus program based on the return on adjusted equity of the Company (the
“ROAE Bonus”).  For the duration of this Agreement, the Executive will be
eligible for the ROAE Bonus and will participate in any other bonus programs for
executives.  Eligibility and participation by the Executive in the bonus
programs shall be subject to the terms of the bonus programs adopted by the
Compensation Committee of the Board of Directors.
 
5.           Employee Benefits.
 
(a)           General.  During the Employment Period, Executive will be eligible
to participate in the employee and executive benefit plans and programs
maintained by the Company from time to time in which executives of the Company
at Executive’s grade level are eligible to participate, including to the extent
maintained by the Company, life, medical, dental, accidental and disability
insurance plans and retirement, deferred compensation and savings plans, in
accordance with the terms and conditions thereof as in effect from time to time.
 

 
2

--------------------------------------------------------------------------------

 

(b)           Vacation.  During the Employment Period, Executive shall be
entitled to vacation on an annualized basis of four (4) weeks per year, without
carry-over accumulation.  Executive shall also be entitled to Company-designated
holidays.
 
6.           Expenses.
 
(a)           Business Travel, Lodging.  During the Employment Period, the
Company will reimburse Executive for reasonable travel, lodging, meal and other
reasonable expenses incurred by him in connection with the performance of his
duties and responsibilities hereunder upon submission of evidence satisfactory
to the Company of the incurrence and purpose of each such expense, provided that
such expenses are permitted under the terms and conditions of the Company’s
business expense reimbursement policy.
 
7.           Termination of Employment.
 
(a)           Termination for Any Reason.  Executive’s employment may be
terminated by the Company or the Executive for any reason.  In the event that
Executive’s employment is terminated, no termination benefits shall be payable
to or in respect of Executive except as provided in Section 7(c).
 
(b)            Notice of Termination; Date of Termination.
 
(i)           Notice of Termination.  Any termination of Executive’s employment
by the Company or by Executive (other than as a result of Executive’s death)
shall be communicated by a written Notice of Termination addressed to the other
party to this Agreement.  A “Notice of Termination” shall mean a notice stating
that Executive or the Company, as the case may be, is electing to terminate
Executive’s employment with the Company (and thereby terminating the Employment
Period), stating the proposed effective date of such termination, indicating the
specific provision of this Section 7 under which such termination is being
effected and, if applicable, setting forth in reasonable detail the
circumstances claimed to provide the basis for such termination.
 
(ii)           Date of Termination.  The term “Date of Termination” shall mean
(i) if Executive’s employment is terminated by his death, the date of his death,
(ii) if Executive’s employment is terminated by Executive, a date which is at
least 30 days following the issuance of the Notice of Termination and (iv) if
Executive’s employment is terminated for any other reason, the effective date of
termination specified in such Notice of Termination.  The Employment Period
shall expire on the Date of Termination.
 
(c)           Payments Upon Certain Terminations.
 
(i)           In the event of a termination of Executive’s employment, the
Company shall pay to Executive, within thirty (30) days of the Date of
Termination, his Base Salary through the Date of Termination, to the extent not
previously paid, reimbursement for any unreimbursed business expenses incurred
by
 

 
3

--------------------------------------------------------------------------------

 

Executive prior to the Date of Termination that are subject to reimbursement
pursuant to Section 7(a) and payment for vacation time accrued as of the Date of
Termination but unused (the “Accrued Obligations”).  In addition, in the event
of any such termination of Executive’s employment unless such termination was
for Cause (as defined in Section 7(e) below), if Executive executes and delivers
to the Company a Separation Agreement and General Release substantially in the
form approved by the Company, Executive shall be entitled to the following
payments and benefits:
 
(A)           the portion of the ROAE Bonus for the calendar year of the Company
during which Executive was employed that includes the Date of Termination, such
portion to equal the product (such product, the “Pro-Rata ROAE Bonus”) of the
ROAE Bonus that would have been payable to Executive for such calendar year had
Executive remained employed for the entire calendar year, determined based on
the extent to which the Company actually achieves the performance goals for such
year, multiplied by a fraction, the numerator of which is equal to the number of
days in such calendar year that precede the Date of Termination and the
denominator of which is equal to 365, such amount to be payable to Executive at
the time such bonus would otherwise have been paid under the terms of the ROAE
Bonus program if the Executive was still employed (the “Bonus Payment Date”);
 
(B)           to the extent any other incentive stock awards such as stock
options, stock appreciation rights, restricted stock, or similar which were
awarded to Executive during the Employment Period and which have not vested as
of the Date of Termination, such incentive stock awards will immediately become
100% vested and exercisable and will be payable at the times and in the forms
provided in the individual award agreements; and
 
Executive shall not have a duty to mitigate the costs to the Company under this
Section 7(c)(i), nor shall any payments from the Company to Executive under
items (A) or  (B) of this Section 7(c)(i) be reduced, offset or canceled by any
compensation or fees earned by (whether or not paid currently) or offered to
Executive by a subsequent employer or other Person (as defined in below) for
which Executive performs services, including but not limited to consulting
services.
 
(ii)           Except as specifically set forth in this Section 7(c), no
termination benefits shall be payable to or in respect of Executive’s employment
with the Company.
 
(d)           For purposes of this Agreement, “Cause” means (i) a material
breach by Executive of any provision of this Agreement; (ii) a material and
willful violation by Executive of any of the Company Policies; (iii) the failure
by Executive to reasonably and substantially perform the duties of his position
(other than as a result of physical or mental illness or injury); (iv)
Executive’s willful misconduct or gross negligence that has caused or is
reasonably expected to result in material injury to the business, reputation or
prospects of the Company; (v) Executive’s fraud or misappropriation of funds; or
(vi) the commission by Executive of a felony or other
 

 
4

--------------------------------------------------------------------------------

 

serious crime involving moral turpitude; provided that in the case of any breach
of clauses (i), (ii) or (iii) that is curable, no termination there under shall
be effective unless the Company shall have given Executive notice of the event
or events constituting Cause and Executive shall have failed to cure such event
or events within thirty (30) business days after receipt of such notice.
 
8.           Code Section 409A Compliance.
 
(a)           The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and applicable guidance thereunder (“Code Section 409A”) or comply with
an exemption from the application of Code Section 409A and, accordingly, all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A.
 
(b)           Neither the Executive nor the Company shall take any action to
accelerate or delay the payment of any monies and/or provision of any benefits
in any matter which would not be in compliance with Code Section 409A.
 
(c)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the form or timing
of payment of any amounts or benefits upon or following a termination of
employment unless such termination is also a “separation from service” (within
the meaning of Code Section 409A) and, for purposes of any such provision of
this Agreement under which (and to the extent) deferred compensation subject to
Code Section 409A is paid, references to a “termination” or “termination of
employment” or like references shall mean separation from service.  If the
Executive is deemed on the date of separation from service with the Company to
be a “specified employee”, within the meaning of that term under Code Section
409A(a)(2)(B) and using the identification methodology selected by the Company
from time to time, or if none, the default methodology, then with regard to any
payment or benefit that is required to be delayed in compliance with Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six- month period measured
from the date of the Executive’s separation from service or (ii) the date of the
Executive’s death.  In the case of benefits required to be delayed under Code
Section 409A, however, the Executive may pay the cost of benefit coverage, and
thereby obtain benefits, during such six month delay period and then be
reimbursed by the Company thereafter when delayed payments are made pursuant to
the next sentence.  On the first day of the seventh month following the date of
the Executive’s separation from service or, if earlier, on the date of the
Executive’s death, all payments delayed pursuant to this Section 8(c) (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.
 
(d)           With regard to any provision herein that provides for
reimbursement of expenses or in-kind benefits subject to Code Section 409A,
except as
 

 
5

--------------------------------------------------------------------------------

 

permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit, and (ii)
the amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Code Section 105(b) solely
because such expenses are subject to a limit related to the period the
arrangement is in effect.  All reimbursements shall be reimbursed in accordance
with the Company’s reimbursement policies but in no event later than the
calendar year following the calendar year in which the related expense is
incurred.
 
(e)           If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.
 
(f)           When, if ever, a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
ten (10) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.
 
(g)           Notwithstanding any of the provisions of this Agreement, the
Company shall not be liable to the Executive if any payment or benefit which is
to be provided pursuant to this Agreement and which is considered deferred
compensation subject to Code Section 409A otherwise fails to comply with, or be
exempt from, the requirements of Code Section 409A.
 
9.           Restrictive Covenants.  Each of the Company and Executive agrees
that the Executive will have a prominent role in the management of the business,
and the development of the goodwill, of the Company, and will establish and
develop relations and contacts with customers and counterparties of the Company,
all of which constitute valuable goodwill of, and could be used by Executive to
compete unfairly with, the Company.  In addition, Executive recognizes that he
will have access to and become familiar with or exposed to Confidential
Information (as such term is defined below), in particular, trade secrets,
proprietary information, customer lists, counterparty lists and other valuable
business information of the Company pertaining or related to the speciality
finance industry, specifically as it relates to being a mortgage real estate
investment trust (the “Business of the Company”).  Executive agrees that
Executive could cause grave harm to the Company if he, among other things,
worked for the Company’s competitors, solicited the Company’s employees away
from the Company, solicited the Company’s customers or business counterparties
upon the termination of Executive’s employment with the Company, or
misappropriated or divulged the Company’s Confidential Information; and that as
such, the Company has legitimate business interests in protecting its goodwill
and Confidential Information; and, as such, these legitimate business interests
justify the following restrictive covenants:
 
(a)           Confidentiality and Non-Disclosure Covenant.
 

 
6

--------------------------------------------------------------------------------

 

(i)           Executive acknowledges and agrees that the terms of this
Agreement, including all addendums and attachments hereto, are
confidential.  Except as required by law or the requirements of any stock
exchange, Executive agrees not to disclose any information contained in this
Agreement to anyone, other than to Executive’s lawyer, financial advisor or
immediate family members.  If Executive discloses any Information contained in
this Agreement to his lawyer, financial advisor or immediate family members as
permitted herein, Executive agrees to immediately tell each such individual that
he or she must abide by the confidentiality restrictions contained herein and
keep such information confidential as well.
 
(ii)           Executive agrees that during his employment with the Company and
thereafter, Executive will not, directly or indirectly (A) disclose any
Confidential Information to any Person (other than, only with respect to the
period that Executive is employed by the Company, to an employee or outside
advisor of the Company who requires such information to perform his or her
duties for the Company), or (B) use any Confidential Information for Executive’s
own benefit or the benefit of any third party.  “Confidential Information” means
confidential, proprietary or commercially sensitive information relating to (i)
the Company or members of its management or boards or (ii) any third parties who
do business with the Company.  Confidential Information includes, without
limitation, marketing plans, business plans, financial information and records,
operation methods, personnel information, drawings, designs, information
regarding product development, customer lists, or other commercial or business
information and any other information not available to the public
generally.  The foregoing obligation shall not apply to any Confidential
Information that has been previously disclosed to the public or is in the public
domain (other than by reason of a breach of Executive’s obligations to hold such
Confidential Information confidential).  If Executive is required or requested
by a court or governmental agency to disclose Confidential Information,
Executive must notify the Chief Operating Officer of the Company of such
disclosure obligation or request no later than three (3) business days after
Executive learns of such obligation or request, and permit the Company to take
all lawful steps it deems appropriate to prevent or limit the required
disclosure.
 
(b)           Non-Competition Covenant.  Executive agrees that during his
employment with the Company, Executive shall devote as much of his skill,
knowledge, commercial efforts and business time as the Board shall reasonably
require to the conscientious and good faith performance of his duties and
responsibilities to the Company to the best of his ability.  The Company
acknowledges that Executive is the managing general partner of Talkot Capital
LLC and shall continue to function in that regard during his employment with the
Company.  Except for Talkot Capital, Executive shall not, directly or
indirectly, be employed by, render services for, engage in business with or
serve as an agent or consultant to any Person other than the Company.  Executive
further agrees that during his employment with the Company and for the period of
one (1) year following any termination of his employment with the Company,
Executive shall not, directly or indirectly, become employed by, render services
for, engage in business with, serve as an agent or consultant to, or become a
partner, member, principal, stockholder or other owner, or Board member of, any
Person or entity that engages in the Business of the Company, provided that
Executive shall be permitted to hold a ten
 

 
7

--------------------------------------------------------------------------------

 

percent (10%) or less interest in the equity or debt securities of any publicly
traded company.
 
(c)           Non-Solicitation of Employees.  During the period of Executive’s
employment with the Company and for the one (1)-year period following the
termination of his employment, Executive shall not, directly or indirectly, by
himself or through any third party, whether on Executive’s own behalf or on
behalf of any other Person or entity, (i) solicit or induce or endeavor to
solicit or induce, divert, employ or retain, (ii) interfere with the
relationship of the Company with, or (iii) attempt to establish a business
relationship of a nature that is competitive with the business of the Company
with, any Person that is or was (during the last twelve (12) months of
Executive’s employment with the Company) an employee of the Company or engaged
to provide services to it.
 
10.           Work Product.  Executive agrees that all of Executive’s work
product (created solely or jointly with others, and including any intellectual
property or moral rights in such work product), given, disclosed, created,
developed or prepared in connection with Executive’s employment with the
Company, whether ensuing during or after Executive’s employment with the Company
(“Work Product”) shall exclusively vest in and be the sole and exclusive
property of the Company and shall constitute “work made for hire” (as that term
is defined under Section 101 of the U.S. Copyright Act, 17 U.S.C. § 101) with
the Company being the person for whom the work was prepared.  In the event that
any such Work Product is deemed not to be a “work made for hire” or does not
vest by operation of law in the Company, Executive hereby irrevocably assigns,
transfers and conveys to the Company, exclusively and perpetually, all right,
title and interest which Executive may have or acquire in and to such Work
Product throughout the world, including without limitation any copyrights and
patents, and the right to secure registrations, renewals, reissues, and
extensions thereof.  The Company or its designees shall have the exclusive right
to make full and complete use of, and make changes to all Work Product without
restrictions or liabilities of any kind, and Executive shall not have the right
to use any such materials, other than within the legitimate scope and purpose of
Executive’s employment with the Company.  Executive shall promptly disclose to
the Company the creation or existence of any Work Product and shall take
whatever additional lawful action may be necessary, and sign whatever documents
the Company may require, in order to secure and vest in the Company or its
designee all right, title and interest in and to all Work Product and any
intellectual property rights therein (including full cooperation in support of
any Company applications for patents and copyright or trademark registrations).
 
11.           Return of Company Property.  In the event of termination of
Executive’s employment for any reason, Executive shall return to the Company all
of the property of the Company and its Affiliates, including without limitation
all materials or documents containing or pertaining to Confidential Information,
and including without limitation, all computers (including laptops), cell
phones, keys, PDAs, Blackberries, credit cards, facsimile machines, televisions,
card access to any Company building, customer lists, computer disks, reports,
files, e-mails, work papers, Work Product, documents, memoranda, records and
software, computer access codes or disks and
 

 
8

--------------------------------------------------------------------------------

 

instructional manuals, internal policies, and other similar materials or
documents which Executive used, received or prepared, helped prepare or
supervised the preparation of in connection with Executive’s employment with the
Company.  Executive agrees not to retain any copies, duplicates, reproductions
or excerpts of such material or documents.
 
12.           Compliance With Company Policies.  During Executive’s employment
with the Company, Executive shall be governed by and be subject to, and
Executive hereby agrees to comply with, all Company policies, procedures, codes,
rules and regulations applicable to all employees and to executive officers of
the Company, as they may be amended from time to time in the Company’s sole
discretion (collectively, the “Policies”).
 
13.           Injunctive Relief with Respect to Covenants: Forum, Venue and
Jurisdiction.  Executive acknowledges and agrees that a breach by Executive of
any of Section of the Agreement is a material breach of this Agreement and that
remedies at law may be inadequate to protect the Company in the event of such
breach, and, without prejudice to any other legal or equitable rights and
remedies otherwise available to the Company, Executive agrees to the granting of
injunctive relief in the Company’s favor in connection with any such breach or
violation without proof of irreparable harm.  Executive further agrees that if
the Company is entitled to receive from Executive its attorneys’ fees and costs
to enforce the provisions of this Agreement.  Executive further acknowledges and
agrees that the Company’s obligations to pay Executive any amount or provide
Executive with any benefit or right pursuant to Section 7 is subject to
Executive’s compliance with Executive’s obligations under Sections 8 through 10
inclusive, and that in the event of a breach by Executive of any of Section 8
through 10, the Company shall immediately cease paying such benefits and
Executive shall be obligated to immediately repay to the Company all amounts
theretofore paid to Executive pursuant to Section 7.  In addition, if not
repaid, the Company shall have the right to set off from any amounts otherwise
due to Executive any amounts previously paid pursuant to Section 7(c) (other
than the Accrued Obligations).  Executive further agrees that the foregoing is
appropriate for any such breach inasmuch as actual damages cannot be readily
calculated, the amount is fair and reasonable under the circumstances, and the
Company would suffer irreparable harm if any of these Sections were breached.
 
14.           Assumption of Agreement.  The Company shall require any Successor
thereto, by agreement in form and substance reasonably satisfactory to
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle Executive to compensation from the Company in
the same amount and on the same terms as Executive would be entitled hereunder
if the Company had terminated Executive’s employment Without Cause as described
in Section 7, except that for purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the Date of
Termination.
 

 
9

--------------------------------------------------------------------------------

 

15.           Indemnification.  The Company agrees both during and after the
Employment Period to indemnify Executive to the fullest extent permitted by its
Certificate of Incorporation (including payment of expenses in advance of final
disposition of a proceeding) against actions or inactions of Executive during
the Employment Period as an officer, director or employee of the Company or any
of its Subsidiaries or Affiliates or as a fiduciary of any benefit plan of any
of the foregoing.  The Company also agrees to provide Executive with Directors
and Officers insurance coverage both during and, with regard to matters
occurring during the Employment Period, after the Employment Period.  Such
coverage shall be at a level at least equal to the level being maintained at
such time for the then current officers and directors or, if then being
maintained at a higher level with regard to any prior period activities for
officers or directors during such prior period, such higher amount with regard
to Executive’s activities during such prior period.
 
16.           Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof.  All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other Person and those contained in any prior
employment, consulting or similar agreement, including the Original Agreement,
entered into by Executive and the Company or any predecessor thereto or
Affiliate thereof) are merged herein and superseded hereby.
 
17.           Survival.  The following Sections shall survive the termination of
Executive’s employment with the Company and of this Agreement.
 
18.           Miscellaneous.
 
(a)           Binding Effect; Assignment.  This Agreement shall be binding on
and inure to the benefit of the Company and its Successors and permitted
assigns.  This Agreement shall also be binding on and inure to the benefit of
Executive and his heirs, executors, administrators and legal
representatives.  This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties hereto, provided,
however, that the Company may effect such an assignment without prior written
approval of Executive upon the transfer of all or substantially all of its
business and/or assets (by whatever means), provided that the Successor to the
Company shall expressly assume and agree to perform this Agreement in accordance
with the provisions of Section 14.
 
(b)           Choice of Forum and Governing Law.  The parties agree that:  (i)
any litigation involving any noncompliance with or breach of the Agreement, or
regarding the interpretation, validity and/or enforceability of the Agreement,
shall be filed and conducted in the state or federal courts in Richmond,
Virginia; and (ii) the Agreement shall be interpreted in accordance with and
governed by the laws of the Commonwealth of Virginia, without regard for any
conflict of law principles.
 

 
10

--------------------------------------------------------------------------------

 

(c)           Taxes.  The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, as shall be required by law.
 
(d)           Amendments.  No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is approved
in writing by the Board or a Person authorized thereby and is agreed to in
writing by Executive.  No waiver by any party hereto at any time of any breach
by any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.
 
(e)           Severability.  In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby.  In the event that one or more
terms or provisions of this Agreement are deemed invalid or unenforceable by the
laws of Virginia or any other state or jurisdiction in which it is to be
enforced, by reason of being vague or unreasonable as to duration or geographic
scope of activities restricted, or for any other reason, the provision in
question shall be immediately amended or reformed to the extent necessary to
make it valid and enforceable by the court of such jurisdiction charged with
interpreting and/or enforcing such provision.  Executive agrees and acknowledges
that the provision in question, as so amended or reformed, shall be valid and
enforceable as though the invalid or unenforceable portion had never been
included herein.
 
(f)           Notices.  Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):
 
(A)           If to the Company, to it at:
 
Chief Operating Officer
Dynex Capital, Inc.
4991 Lake Brook Drive, Suite 100
Glen Allen, VA 23060
 
(B)           If to Executive, to his residential address as currently on file
with the Company.
 

 
11

--------------------------------------------------------------------------------

 

(g)           Voluntary Agreement; No Conflicts.  Executive represents that he
is entering into this Agreement voluntarily and that Executive’s employment
hereunder and compliance with the terms and conditions of this Agreement will
not conflict with or result in the breach by Executive of any agreement to which
he is a party or by which he or his properties or assets may be bound.
 
(h)           Counterparts/Facsimile.  This Agreement may be executed in
counterparts (including by facsimile), each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.
 
(i)           Headings.  The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.
 
(j)           Certain other Definitions.
 
“Affiliate”: with respect to any Person, means any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with the first Person, including but not limited to a
Subsidiary of any such Person.
 
 
 “Control” (including, with correlative meanings, the terms “Controlling”,
“Controlled by” and “under common Control with”): with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Person”: any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.
 
“Subsidiary”: with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing fifty percent (50%) or more of the
combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.
 
“Successor”: of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.
 

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.
 
 

 

 
DYNEX CAPITAL, INC.
   
 
      By:   /s/ Barry Igdaloff                           Its:   Chairman of the
Compensation Committee     
 
 
         
 Thomas B. Akin:
         
/s/ Thomas B. Akin         
      SIGNATURE  



 



 
13

--------------------------------------------------------------------------------

 
